DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 12 of U.S. Patent No. 9,333,340 and claims 1 – 20 of U.S. Patent No. 10,722,714. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application, the ‘340, and the ‘714 patents all claim a method of modifying GLP1, GIP, or both by applying an intermittent electrical signal to downregulate neural activity.  The claims of both the ‘340 and ‘714 patents anticipate the claims of the present application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1 – 3, 5 – 7, 10, 11, and 14 is/are rejected under pre-AIA  35 U.S.C. 102(a and/or e) as being anticipated by Ben Haim et al. (US PGPUB 2007/0179556 – in IDS).
Regarding claims 1 – 3, 5 and 6, Ben Haim discloses a method of modifying the amount of GLP1, GIP, or both (ABSTRACT) comprising: applying a first intermittent electrical signal to a vagus nerve with said electrical signal selected to upregulate or down-regulate neural activity on the nerve and to restore neural activity on the nerve upon discontinuance of said signal (e.g. paragraphs 81 and 198), wherein the electrical signal is selected to increase the amount of GLP1, GIP, or both (e.g. ABSTRACT); wherein the first electrical signal is applied intermittently in a cycle including an on time of application of the signal followed by an off time during which the signal is not applied to the nerve, wherein the on and off times are applied multiple times per day over multiple days (e.g. paragraph 254) and wherein the frequency of the applied signal is about 1 Hz to 5000 Hz (e.g. paragraph 255).
Regarding claim 7, Ben Haim discloses stimulating the hepatic branch of the vegas nerve (e.g. paragraph 195 – 197).
Regarding claims 10 and 11, Ben Haim discloses comprising applying a second electrical signal to a second target nerve or organ, wherein the second electrical signal is selected for frequency, pulse width, amplitude and timing to upregulate or down- regulate neural activity (e.g. paragraphs 195 - 197; colonic stimulation AND hepatic portal vein stimulation).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 8 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ben Haim et al.
Regarding claims 8 and 12, Ben Haim discloses stimulating the vagus nerve, as previously mentioned, but fails to teach stimulating the celiac branch of the vagus nerve.  It would have been obvious to try to stimulate the celiac branch of the vagus nerve, because different patients respond uniquely and different to different stimuli and regions of stimulation, because these branches are part of the vagus nerve that Ben Haim teaches to stimulate, and because there are a finite number of branches of the vagus nerve.

Claims 4, 9, and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ben Him et al. in view of Dobak, III (US PGPUB 2006/0190053 – in IDS).
Regarding claims 4, 9, and 13, Ben Haim discloses the claimed invention except for an on time that is selected to have a duration of about 30 seconds to about 5 minutes, and stimulating the liver, duodenum, jejunum, ileum, or combinations thereof.  Dobak teaches it is known to use a signal that has an on and off time of about 5 to 30 minutes (e.g. paragraph 83); and that the signal is delivered to a at least the duodenum or liver (e.g. paragraph 77).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the signal as taught by Ben Haim with the signal as taught by Dobak, since such a modification would provide the predictable results of optimizing the therapy to better treat the patient.

Claims 15 – 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ben Haim et al. in view of Guzman et al. (US PGPUB 2007/0027484 - in IDS).
Regarding claims 15 - 18, Ben Haim discloses increasing GLP1 with electrical stimulation, as previously mentioned, but fails to teach selecting a drug and administering the drug in addition to electrical stimulation.  Guzman teaches it is known to select and administer a chemical agent in addition to electrical stimulation and that the drug may increase the amount of insulin present (e.g. paragraph 68).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the therapy as taught by Ben Haim to include drug administration as taught by Guzman, since such a modification would provide the predictable results of better and more effectively treating a larger number of patients with impaired glucose regulation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792